EXHIBIT 32.1 SECTION PRINCIPAL FINANCIAL OFFICER OF CASSIDY VENTURES INC. In connection with the accompanying Quarterly Report on Form 10-Q of Cassidy Ventures Inc. for the quarter ended September 30, 2013, the undersigned, William Drury, Secretary and Treasurer of Cassidy Ventures Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 fairly presents, in all material respects, the financial condition and results of operations of Cassidy Ventures Inc. Date: November 19, 2013 By: /s/ William Drury Secretary and Treasurer (principal executive officer, principal accounting officer and principal financial officer)
